DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election without traverse of Group I, claims 1-4 and in the reply filed on 10/28/2022, and Species 1 on 11/8/2022 during a phone call with Thomas Omholt (encompassing claims 1-3) is acknowledged. 
Claims 4 and 5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or species, there being no allowable generic or linking claim.
Information Disclosure Statement 
The information disclosure statement filed 12/02/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  
The references listed on IDS mailed on 12/02/2021 are considered with exception of foreign reference KR20070074398, because no English translation and copy of the reference have been provided.

Claim Objections
Claims 2 and 3 are objected to because of the following informalities:  
Claim 2 recites “a cleaning device” in lines 1 and 2, instead of “the cleaning device”.
Claim 3 recites “a cleaning device” in lines 1 and 2, instead of “the cleaning device”.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation "the wafer level or package level IC semiconductor devices" is unclear, since it recites “devices” in plural, and claim 1 recites “wafer level or package level IC semiconductor device” in line 2, in singular. It appears that the intended meaning may be "the wafer level or package level IC semiconductor device”, and this meaning will be used for purposes of examination. 
In addition, claim 1 recites the limitation "the pin contact elements and support hardware" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as their dependency from a base claim that is indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0132396 to Humphrey et al. (hereinafter “Humphrey”).
Regarding claim 1, Humphrey teaches a method for cleaning contact elements and support structures of a testing interface used for wafer level or package level IC semiconductor device testing, comprising the steps of performing a testing operation of the wafer level or package level IC semiconductor device [0048-0050, and 0068-0069], and performing a cleaning operation using a cleaning device that has a cleaning media having a plurality of functionalized microfeatures that each have a body with a width a height [0061] (intermediate layer show in figures 5A, 5B and 8A), a spacing between each body and dimensional properties that optimize the cleaning media so that the contact area and surrounding support hardware are cleaned without modification or damage [0060 and 0064], each microfeature extending away from a top surface of the cleaning media and the cleaning media having a plurality of abrasive particles having a Mohs Hardness of 7 or greater uniformly distributed within the body of each microfeature [0045 and 0064], a cleaning layer applied across the top surface of the cleaning media having predetermined characteristics that clean contaminants from pin contact elements and support hardware ([0055 and 0060] cleaning pad layer show in figures 5B and 8A), and one or more intermediate rigid or compliant underlayers underneath the cleaning media ([0052] compliant layer or when two or more intermediate layers are present), wherein each underlayer has a modulus of elasticity range between more than 40-MPa to 600-MPa [0056], each layer has a thickness between 25-um and 300-um and each layer has a hardness between 30 Shore A and 90 Shore A [0059].
Humphrey does not explicitly teach all the structural features of the cleaning media in a single embodiment. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the embodiments since the combination is simply a predictable variation. Boston Scientific v. Codis (Fed. Cir. 2009)

Regarding claim 2, Humphrey further teaches that the cleaning media can comprises a polymer layer that has a predetermined specific gravity, elasticity, tackiness, planarity, thickness and porosity [0044, and 0059], and can have a thickness of between 25µm to 300 µm [0059]. In the case where the claimed range overlaps or lies inside ranges disclosed by the prior art a prima facie case of obviousness exists. Consult MPEP 2144.05.
Regarding claim 3, Humphrey further teaches that the cleaning media comprises a plurality of positive microfeatures that extends upwards away from the top surface of the cleaning media (see figures 5A, 5B, 5A, 6B and 8A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLYN I RIVERA-CORDERO whose telephone number is (571)270-7680. The examiner can normally be reached Monday to Friday, 9:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mikhail Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.I.R/Examiner, Art Unit 1714                      

/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714